Case 3:20-cv-18404-BRM-ZNQ Document 25-1 Filed 06/15/21 Page 1 of 1 PageID: 282




 To whom it may concern

 Please be advised that the databases and leads sold by Meridian Leads are not exclusive to our
 customers. Meridian Leads procures public record data from over 3100 counties nationwide. The info
 we compile includes lists of business owners who have utilized business loan products in the past.
 Meridian Leads resells that information in a user friendly format to our clients. The data we sell is not
 exclusive to any of our clients. We have never claimed or offered any client exclusivity to this data. In
 addition, even if we wanted to make them exclusive, all the information is readily available through
 public records, and we cannot control who accesses publicly available info.



 If you have any questions., let me know



 Bob Squiers
 President
 Meridian Leads
 bob@meridianleads.com
 954-773-9399

 .




                       601 S Federal Hwy # 303 Boca Raton, FL 33432
                                 www.MeridianLeads.com
